

116 S2781 IS: To prohibit the involvement of immediate family members of senior United States Government officials with Ukrainian entities.
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2781IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the involvement of immediate family members of senior United States Government
			 officials with Ukrainian entities.
	
 1.DefinitionsIn this Act: (1)Covered individualThe term covered individual means—
 (A)the President; (B)the Vice President;
 (C)the head of any Executive department (as that term is defined in section 101 of title 5, United States Code);
 (D)any individual occupying a position designated by the President as a Cabinet-level position; and
 (E)a Member of Congress. (2)Immediate family memberThe term immediate family member, with respect to a covered individual, means—
 (A)a spouse, parent, child, or sibling of the covered individual; and (B)a parent, child, or sibling of the spouse of the covered individual.
 (3)Ukrainian entityThe term Ukrainian entity means an entity organized under the laws of Ukraine or otherwise subject to the jurisdiction of the government of Ukraine.
			2.Prohibition on involvement of  immediate family members of senior United States Government
			 officials with Ukrainian entities
 (a)OffenseIt shall be unlawful for an immediate family member of a covered individual to— (1)serve as a consultant to, employee of, independent contractor of, or member of a board of directors or similar governing body of a Ukrainian entity; or
 (2)possess an ownership interest of 5 percent or more in a Ukrainian entity. (b)Penalties and injunctions (1)Criminal penalties (A)In generalAny individual who violates subsection (a) shall be imprisoned for not more than 1 year, fined under title 18, United States Code, or both.
 (B)Willful violationsAny individual who willfully violates subsection (a) shall be imprisoned for not more than 5 years, fined under title 18, United States Code, or both.
					(2)Civil penalties
 (A)Civil actionThe Attorney General may bring a civil action in an appropriate district court of the United States against any individual who violates subsection (a).
 (B)PenaltyIn an action against an individual under subparagraph (A), upon proof of a violation of subsection (a) by a preponderance of the evidence, the individual shall be subject to a civil penalty of not more than the greater of—
 (i)$50,000 for each violation; or (ii)the amount of compensation, including any amounts generated from an ownership interest, that the individual received for the prohibited conduct.
 (C)Relation to other lawsThe imposition of a civil penalty under this paragraph shall not preclude any other criminal or civil statutory, common law, or administrative remedy that is available by law to the United States or any other person.
					(3)Injunctions
 (A)PetitionIf the Attorney General has reason to believe that an individual is engaging in conduct constituting an offense under subsection (a), the Attorney General may petition an appropriate district court of the United States for an order prohibiting that individual from engaging in that conduct.
 (B)IssuanceThe court may issue an order prohibiting an individual from engaging in conduct described in subparagraph (A) if the court finds that the conduct constitutes an offense under subsection (a).
 (C)Relation to other lawsThe filing of a petition under this paragraph shall not preclude any other remedy that is available by law to the United States or any other person.